     Case: 1:19-cv-00151-MPM-RP Doc #: 139 Filed: 08/27/20 1 of 1 PageID #: 611




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JOHN DOE                                                                                    PLAINTIFF

v.                                                                            No. 1:19CV151-MPM-RP

JOB REYES RIVERA, ET AL.                                                                 DEFENDANTS


                             ORDER DENYING PLAINTIFF’S
                         MOTION [54] FOR ADDITIONAL DISCOVERY

        The plaintiff has filed a motion [54] to conduct additional discovery in the present case

proceeding under 42 U.S.C. § 1983 challenging the conditions of his confinement. Discovery in pro

se prisoner conditions of confinement cases is limited to that set forth in the court’s scheduling order.

The plaintiff has requested information regarding his claims of violation of the right to medical

privacy. However, all of his medical privacy allegations have now been dismissed for failure to state

a claim upon which relief could be granted. As such, he is not entitled to conduct additional

discovery at this time, and the motion [54] is DENIED.

        SO ORDERED, this, the 27th day of August, 2020.


                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
